Order so far as appealed from modified by limiting the inspection to the books and records shown to be relevant and material for use in connection with the examination, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. (See Strong & Trow-bridge Co. v. Defiance Machine Works, 182 App. Div. 869; Zellner v. Fidelity & Deposit Co. of Maryland, 220 id. 21.) The date for the examination to proceed to be fixed in the order. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.